          3:19-cv-03541-JFA          Date Filed 06/14/21        Entry Number 39          Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION


    Progressive Church of Our Lord Jesus
    Christ, Inc.,                                                     C/A No.: 3:19-cv-03541

                            Plaintiff,

    v.
                                                              MEMORANDUM OPINION AND
    Progressive Church of Our Lord Jesus                             ORDER
    Christ-Tallahassee, Inc.,

                            Defendant.



           Pending before the Court is a “motion to reconsider” filed by Defendant Progressive

Church of Our Lord Jesus Christ – Tallahassee, Inc. (“Defendant”). (ECF No. 37).

Defendant moves for reconsideration of the Court’s Order of April 1, 2021, granting

Plaintiff Progressive Church of Our Lord Jesus Christ, Inc.’s (“Plaintiff” or “Progressive

Church”) motion for summary judgment with respect to its claim for declaratory judgment

against Defendant. (ECF No. 35). For the reasons discussed below, the Court denies

Defendant’s motion (ECF No. 37).1

         I. LEGAL STANDARD

           Rule 59 allows a party to seek an alteration or amendment of a previous order of

the court. Fed. R. Civ. P. 59(e). Under Rule 59(e), a court may “alter or amend the judgment



1
    The factual history underlying this case is set out at length in this Court’s previous order (ECF No. 35)
    and need not be recounted herein to resolve the current motion before the Court.

                                                        1
      3:19-cv-03541-JFA       Date Filed 06/14/21    Entry Number 39       Page 2 of 6




if the movant shows either (1) an intervening change in the controlling law, (2) new

evidence that was not available at trial, or (3) that there has been a clear error of law or a

manifest injustice.” Robinson v. Wix Filtration Corp., 599 F.3d 403, 407 (4th Cir. 2010);

see also Collison v. Int'l Chem. Workers Union, 34 F.3d 233, 235 (4th Cir. 1994). It is the

moving party's burden to establish one of these three grounds in order to obtain relief.

Loren Data Corp. v. GXS, Inc., 501 F. App'x 275, 285 (4th Cir. 2012). The decision

whether to reconsider an order under Rule 59(e) is within the sound discretion of the district

court. Hughes v. Bedsole, 48 F.3d 1376, 1382 (4th Cir. 1995).

       In similar fashion, motions to amend under Rule 52(b), FRCP, are raised to

“challenge[] some of the court’s findings of fact and omissions . . . .” Goodwin v. Cockrell,

No. 4:13-CV-199-F, 2015 WL 12851581, at *1 (E.D.N.C. Dec. 30, 2015). “Motions made

under Rule 52(b) ‘are not intended merely to relitigate old matters nor are such motions

intended to allow the parties to present the case under new theories.’” Id. (quoting Wahler

v. Countrywide Home Loans, Inc., No. 1:05CV349, 2006 WL 3327074, at *1 (W.D.N.C.

Nov. 15, 2006)). “‘Instead, these motions are intended to correct manifest errors of law or

fact or to present newly discovered evidence.’” Id. “[A] motion for reconsideration ‘is not

a license for a losing party's attorney to get a second bite at the apple.’” In re Pella Corp.

Architect & Designer Series Windows Mktg., Sales Practices & Prod. Liab. Litig., 269 F.

Supp. 3d 685, 703 (D.S.C. 2017) (quoting Bey v. Shapiro Brown & Alt, LLP, 997 F.Supp.2d

310, 321 (D. Md. 2014)).




                                              2
      3:19-cv-03541-JFA       Date Filed 06/14/21    Entry Number 39       Page 3 of 6




       A motion to reconsider should not be used as a “vehicle for rearguing the law,

raising new arguments, or petitioning a court to change its mind.” Lyles v. Reynolds, C/A

No. 4:14-1063-TMC, 2016 WL 1427324, at *1 (D.S.C. Apr. 12, 2016) (citing Exxon

Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008)).

   II. DISCUSSION

       Absent from Defendant’s motion and supporting memorandum is a legal standard

upon which the motion is based. As motions to reconsider are not expressly contemplated

by the Federal Rules of Civil Procedure, the Court will treat this motion as a motion to alter

or amend the judgment under Rule 59(e). Motions under Rule 59 are not to be made lightly:

“[R]econsideration of a previous order is an extraordinary remedy, to be used sparingly in

the interests of finality and conservation of judicial resources.” 12 James Wm. Moore et

al., Moore's Federal Practice ¶ 59.30[4] (3d ed.); Doe v. Spartanburg Cty. Sch. Dist. Three,

314 F.R.D. 174, 176 (D.S.C. 2016) (quoting Pac. Ins. Co. v. Am. Nat. Fire Ins. Co., 148

F.3d 396, 403 (4th Cir. 1998)). The Fourth Circuit has held such a motion should be granted

for only three reasons: (1) to follow an intervening change in controlling law; (2) on

account of new evidence; or (3) “to correct a clear error of law or prevent manifest

injustice.” Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993) (emphasis added).

Rule 59 motions “may not be used to make arguments that could have been made before

the judgment was entered.” Hill v. Braxton, 277 F.3d 701, 708 (4th Cir. 2002). Nor are

they opportunities to rehash issues already ruled upon because a litigant is displeased with

the result. See Tran v. Tran, 166 F. Supp. 2d 793, 798 (S.D.N.Y. 2001).


                                              3
      3:19-cv-03541-JFA      Date Filed 06/14/21    Entry Number 39      Page 4 of 6




       Having reviewed the pleadings related to this motion, the Court finds oral argument

would not aid in its decision-making process. In the view of this Court, the motion presents

neither new controlling law, nor new evidence, nor points out a clear legal error of this

Court—the motion is basically an attempt to reargue issues already fully briefed and

decided by this Court.

       First, Defendant challenges the finding by the Court that the Plaintiff represents an

incorporation of the Progressive Church of Our Lord Jesus Christ. Yet the factual dispute

raised by Defendant’s motion as to the Progressive Church’s incorporation and

membership was already raised by the parties and ruled upon by this Court. Next,

Defendant challenges the Court’s finding that Progressive Church is a hierarchical church.

However, the issue as to whether the Progressive Church is a hierarchical church has been

argued and decided. Defendant cannot now re-litigate that issue. Accordingly, the Court

denies Defendant’s motion as to these points.

       Third, Defendant challenges that this action is properly brought by the governing

authority of Progressive Church of Our Lord Jesus Christ, Inc. The issue of whether the

current Board of Bishops is the duly appointed or elected governing authority of the

Progressive Church has been raised by the parties and ruled upon by this Court. To the

extent Defendant alleges that the Progressive Church has no standing to bring the present

suit, such an argument is a new argument and is disregarded by this Court. Goodwin v.

Cockrell, No. 2015 WL 12851581, at *1 (E.D.N.C. Dec. 30, 2015) (quoting Wahler, 2006

WL 3327074, at *1) (“Motions made under Rule 52(b) ‘are not intended merely to relitigate


                                             4
      3:19-cv-03541-JFA      Date Filed 06/14/21    Entry Number 39      Page 5 of 6




old matters nor are such motions intended to allow the parties to present the case under

new theories.’”) (emphasis added).

       Finally, Defendant asserts “[t]hat the Plaintiff is not entitled to Summary

Judgment.” (ECF No. 37-1 at 3). Defendant appears to be asking the Court to reverse the

entry of summary judgment against Defendant simply because it is the non-movant and

“[t]he Court acknowledges its obligation to view the facts and inferences in the light most

favorable to the opposing party.” (ECF No. 37-1 at 1). Defendant appeals to “the doctrine

that all evidence must be construed in the light most favorable to the party opposing

summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 261 (1986). The

aforementioned doctrine governing the sufficiency of evidence was already applied by this

Court in its evaluation of the Progressive Church’s Motion for Summary Judgment. Even

construing all evidence in the light most favorable to Defendant, the Court granted

summary judgment. See (ECF No. 35 at 7, n.2) (“To the extent any facts are disputed, the

Court has construed these facts, and all inferences to be drawn therefrom, in the light most

favorable to the nonmoving party—here, Defendant.”).

       The present motion is merely an attempt for the “‘losing party's attorney to get a

second bite at the apple.’” In re Pella Corp. Architect & Designer Series Windows Mktg.,

Sales Practices & Prod. Liab. Litig., 269 F. Supp. 3d at 703 (quoting Bey, 997 F.Supp.2d

at 321). Defendant’s motion and supporting memorandum do not present an issue that was

raised by a party in relation to the Progressive Church’s Motion for Summary Judgment

but not ruled upon by this Court, or ruled upon by this Court but not raised by a party.


                                             5
      3:19-cv-03541-JFA       Date Filed 06/14/21        Entry Number 39     Page 6 of 6




Defendant has further failed to present an issue in which the Court committed a manifest

error of law or fact, nor has Defendant produced newly discovered evidence to challenge

the Court’s grant of summary judgment. Defendant’s motion is thus without basis or

support. It is, therefore, respectfully denied.

   III.    CONCLUSION

       For the above reasons, the motion to alter or amend the judgment (ECF No. 37) is

denied.

       IT IS SO ORDERED.




June 14, 2021                                         Joseph F. Anderson, Jr.
Columbia, South Carolina                              United States District Judge




                                                  6
